internal_revenue_service number release date index number r ------------------------------- -------------------------------------------- ------------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-126880-06 date january this letter responds to a letter dated date and supplemental --------------------------------------------------------------------- --------------------------- --------------------------- --------------------------- ------------------- re request to revoke the election not to deduct the additional first year depreciation re request to revoke the election not to deduct the additional first year depreciation taxpayer a b c d sb_se official --------------------------------------------------- dear ---------- correspondence requesting the consent of the commissioner of internal revenue to revoke taxpayer’s election not to deduct any both the 30-percent and the 50-percent additional first year depreciation made on its federal tax returns for the taxable years ended a and b by letter dated date taxpayer modified its initial request by withdrawing the property placed_in_service for the taxable_year ended c from this ruling_request accordingly this letter_ruling only applies to property for which taxpayer seeks to revoke its election not to deduct any either the 30-percent or both the 30-percent and the 50-percent additional first year depreciation made on its federal tax returns for the taxable years ended a and b facts business of fabricating and erecting structural steel for the federal tax returns timely filed for the taxable years ended a and b taxpayer made an election under sec_168 of the internal_revenue_code not to deduct any either the 30-percent or both the 30-percent and the 50-percent additional first year depreciation for all eligible classes of property placed_in_service during those taxable years taxpayer an s-corporation with a taxable_year ending d is involved in the taxpayer represents that the facts are as follows taxpayer prepared its federal tax returns for the taxable years ended a and b subsequent to filing taxpayer’s federal tax returns for the taxable years ended a plr-126880-06 before filing these tax returns taxpayer also engaged a qualified_tax professional to review the tax returns and associated work papers during the preparation of these tax returns taxpayer’s controller discussed with this tax preparer whether to claim the additional first year depreciation deduction for eligible_property because the tax returns for the taxable years ended a and b reflected taxable losses the tax preparer advised taxpayer’s controller not to claim the additional first year depreciation deduction for all eligible_property taxpayer relied upon its tax preparer’s advice and consequently made elections on its federal tax returns for the taxable years ended a and b not to claim the additional first year depreciation deduction for all eligible_property placed_in_service by taxpayer in such taxable years and b taxpayer’s controller and the tax preparer discovered that these federal tax returns were prepared incorrectly in that taxable_income was significantly under- reported if the tax preparer had known of the errors the tax preparer would have advised taxpayer to claim the additional first year depreciation deduction for all eligible_property placed_in_service by taxpayer during the taxable years ended a and b ruling requested the 30-percent or both the 30-percent and the 50-percent additional first year depreciation made on taxpayer’s federal tax returns for the taxable years ended a and b law deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer sec_168 provides a 50-percent additional first year depreciation deduction for the taxable_year in which 50-percent bonus_depreciation property is placed_in_service by a taxpayer percent additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations consequently taxpayer requests to revoke the election not to deduct any either sec_168 provides that a taxpayer may elect not to deduct the sec_168 provides a 30-percent additional first year depreciation sec_168 provides that a taxpayer may elect to deduct 30-percent instead of 50-percent additional first year depreciation for any class of property that is 50-percent bonus_depreciation property placed_in_service during the taxable_year if this election is made sec_1_168_k_-1 provides that the allowable additional first year plr-126880-06 depreciation deduction is determined as though the class of property is qualified_property under sec_168 sec_1_168_k_-1 further provides that a taxpayer may elect not to deduct both 30-percent and 50-percent additional first year depreciation for any class of property that is 50-percent bonus_depreciation property placed_in_service during the taxable_year sec_1_168_k_-1 provides that an election not to deduct the additional based solely on the facts and representations submitted we conclude that a first year depreciation for a class of property that is qualified_property or 50-percent bonus_depreciation property placed_in_service during the taxable_year is revocable only with the prior written consent of the commissioner of internal revenue to seek the commissioner’s consent the taxpayer must submit a request for a letter_ruling see also section dollar_figure of revproc_2002_33 2002_1_cb_963 conclusions revocation of taxpayer’s election not to deduct any either the 30-percent or both the 30-percent and the 50-percent additional first year depreciation for all eligible classes of property placed_in_service by taxpayer in the taxable years ended a and b is permitted under sec_1_168_k_-1 accordingly taxpayer is granted calendar days from the date of this letter to revoke its election not to deduct any either the percent or both the 30-percent and the 50-percent additional first year depreciation for all eligible classes of property placed_in_service by taxpayer in the taxable years ended a and b the revocation must be made in a written_statement filed with taxpayer’s amended federal tax returns for the taxable years ended on a and b in addition a copy of this letter must be attached to such amended returns copies are enclosed for that purpose concerning the tax consequences of the facts described above specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in the taxable years ended a and b is eligible for the additional first year depreciation deduction or if any item of such property is eligible for the additional first year depreciation deduction whether that item is qualified_property as defined in sec_168 and sec_1_168_k_-1 or 50-percent bonus_depreciation property as defined in sec_168 and sec_1_168_k_-1 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 except as specifically ruled upon above no opinion is expressed or implied we are sending a copy of this letter to the sb_se official sincerely kathleen reed kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries plr-126880-06 enclosures copy copies for amended returns
